IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                                §
PETITION OF AARON O. LOWMAN                         § No. 469, 2015
FOR A WRIT OF MANDAMUS                              §

                               Submitted: August 28, 2015
                                Decided: September 1, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                       ORDER

         This 1st day of September 2015, upon consideration of the petition of

Aaron Lowman for a writ of mandamus, it appears to the Court that:

         (1)    The petitioner, Aaron Lowman, seeks to invoke the original

jurisdiction of this Court to issue an extraordinary writ of mandamus under

Supreme Court Rule 43. Lowman requests that his appointed counsel be

directed to withdraw from representing Lowman on appeal and that Lowman

be permitted to represent himself.

         (2)    On August 28, 2015, the same day that Lowman filed his

petition for a writ, this Court issued its decision affirming Lowman’s

convictions on direct appeal.1 Thus, Lowman’s request to represent himself

on appeal comes far too late and is moot.

         (3)    Moreover, a writ of mandamus is designed to compel a lower

court to perform a duty if it is shown that: (i) the complainant has a clear

1
    Lowman v. State, No. 23, 2015 (Del. Aug. 28, 2015)
right to the performance of the duty; (ii) no other adequate remedy is

available; and (iii) the trial court has arbitrarily failed or refused to perform

its duty.2 Lowman’s appointed counsel is not a judge. Thus, this Court has

no jurisdiction to issue a writ directed to him. 3 Also, to the extent Lowman

claims that his counsel did not represent him effectively, he has an adequate

remedy available to him in the postconviction process under Superior Court

Criminal Rule 61.4

       NOW, THEREFORE, IT IS ORDERED that the petition for an

extraordinary writ of mandamus is DISMISSED.

                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice




2
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
3
  In re Hitchens, 600 A.2d 37, 38 (Del. 1991).
4
  In re Morris, 2009 WL 3143615, *1 (Del. Sept. 30, 2009).

                                          2